The District Court of Rredericksburg, at its fall term, in 1803, adjourned to the general court this question, “whether an attorney for the commonwealth, in a district court, hath right and authority to discontinue prosecutions, on penal statutes, for misdemeanors, and in criminal cases, without previously obtaining the leave of the court for that purpose.” The general court consisting of five judges, at the fall term of 1803, unanimously decided, “that the district court attorney has not a right to enter a noli prosequi, in any case without the consent of the court first had.”